ExteNded Opinion by
Judge O’Reab,
November 21, 1906, on petition for rehearing.
The opinion of the court directs the ascertainment of the cash surrender value of the policy as of the date when the loan from appellant became enforcible. The plan of getting at the amount of this cash surrender value is adopted from the one provided by the legislature in estimating the value of the reserve of life insurance policies. The reserve is the net sum which has ’been contributed by the policy holder, out of the employment of which by the insurer the policy would be finally paid off. By section 653 of Ky. Statutes a method is provided for ascertaining the minimum value of reserves of life policies. By section 659 Ky. Statutes, it is provided how such1 reserves are to be valued as single premiums in purchasing paid up insurance. By reference to these two sections the method which the court adopts for ■finding the cash surrender value of the policy, is *528found. Of course if there are “dividends” so-called, in which the policy was also entitled to participate in addition to the “reserve,-” that'fact would have to be considered also in arriving at what would be a fair cash surrender value of the policy.